DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 22-25, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US5107358) in view of Bergano (US5491576)
	Regarding claim 1, Hodgkinson et al. discloses An apparatus (Fig. 2 and Fig. 6; the transmitter and receiver) for communicating optical signals modulated at a symbol rate, the apparatus comprising 	an optical power supply (Fig. 2) that comprises: 
	a light source (Fig. 2; the optical source 1) to cause the light source to generate a first light output having a first optical frequency (Fig. 2; Column 4, lines 33-35; the optical source 1 generates coherent carrier signal with the frequency f1) and a second light output having a second optical frequency different from the first optical frequency (Fig. 2; Column 4, lines 33-35; Column 1, line 42-43; the optical source 1 generates coherent carrier signal with the frequency f2. The frequency f2 is different from the frequency f1), each of the first and second light outputs being steady during a time interval that is significantly longer than one over the symbol rate (Fig. 2; Column 4, lines 33-35; Abstract; the optical source 1 generates two coherent carrier signal with the frequency f1 and f2. The optical source 1 continuously generate a pair of optical signals); and 
	a polarization combiner (Fig. 2; the polarization selective coupler 4) connected to receive the first and second light outputs of the light source at different respective input ports thereof (Fig. 2; Column 4, lines 38-39; the polarized signals are fed to a polarization selective coupler 4 which combines the signals together), the polarization combiner being configured to generate, at an output port thereof, an optical output signal in which first and second mutually orthogonal polarization components carry light of the first and second light outputs, respectively (Fig. 2; Column 4, lines 35-40; ;
	a transmit module including at least one optical modulator (Fig. 2; the modulator 5 is shown) configured to modulate the optical output signal from the output port of the polarization combiner (Fig. 2; Column 4, lines 38-42; these polarized signals are fed to a polarization selective coupler 4 which combines the signals together and feeds the combined signals to a modulator 5. The signals are then modulated by the modulator 5 in accordance with the data to be transmitted); and 
	an optical fiber (Fig. 2; the optical fiber connects the polarization selective coupler 4 to the modulator 5 as shown) that includes one or more sections of non-polarization-maintaining fiber, in which the optical fiber is optically coupled between the output port of the polarization combiner and the transmit module, and the optical fiber is configured to transmit the optical output signal from the output port of the polarization combiner to the transmit module (Fig. 2; the optical fiber connects the polarization selective coupler 4 to the modulator 5 as shown. The fiber is non-polarization-maintaining fiber as evidenced by the existence of polarization controller because a polarization-maintaining fiber would not require a polarization controller to control the polarization of the signals).
	However, the present embodiment does not expressly disclose an electronic controller connected to the light source to cause the light source to generate a first light output having a first optical frequency and a second light output having a second optical frequency different from the first optical frequency.
	In one embodiment, Hodgkinson et al. discloses an electronic controller (Fig. 4b; the frequency shifter 18) connected to the light source (Fig. 4b; the frequency shifter 18 is connected to the single laser 16 as shown) to cause the light source to generate a first light output having a first optical frequency and a second light output having a second optical frequency different from the first optical frequency (Fig. 4b; Column 5, lines 9-14; a single laser 16 generates a signal f1 which is fed to a splitter 17 which generates two versions of the signal. One version is fed out of the source 1 as the carrier signal f1 while the other signal is fed to a frequency shifting circuit 18 which adjusts the incoming frequency to f2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present embodiment of Hodgkinson et al. with the optical source of Fig. 4b in order to reduce the cost of the system by using a single laser.
	However, Hodgkinson et al. still lacks a transmit module configured to receive the optical output signal irrespective of polarization changes of the optical output signal.
	Bergano discloses a transmit module (Fig. 5; the optical modulator 506) configured to receive the optical output signal irrespective of polarization changes of the optical output signal (Fig. 5; Column 5, lines 8-9; Column 5, lines 28-34; the modulator 506 is a polarization-independent modulator, wherein the optical coupler 505 serves to combine the 1 and 2 signals onto single optical fiber 507. The combined signal is then modulated by optical modulator 506 so that both the the 1 and 2 components carry the same data. The modulated combined signal passes through polarization controller 508 and is then routed to a remote receiver via long-haul optical fiber 509).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hodgkinson et al. with the polarization-independent modulator of Bergano in order to reduce the polarization dependent loss and the reduce the strict polarization maintaining requirement.
	Regarding claim 2, the present system discloses The apparatus of claim 1, as described and applied above, wherein the electronic controller is configured to cause the first light output and the second light output to be mutually time/frequency orthogonal (Hodgkinson et al., Fig. 2; Fig. 4b; Fig. 8b; the Fig. 8b illustrates channels 1-3 frequency shifter. As shown in the figure, the frequency shifting f1 3 generates f’1 to f’3. The f1 to f3 are spectrally disjoint from f’1 to f’3. That is, they are located at mutually exclusive optical frequency as shown. (The specification, Para. 92, defines that two optical fields are time-frequency orthogonal if they are spectrally disjoint, i.e., if they spectral contents of the two fields are primarily located at mutually exclusive optical frequency))
	Regarding claim 3, the present system discloses The apparatus of claim 1, as described and applied above, wherein the first light output comprises a first continuous-wave optical field at the first optical frequency, and the second light output comprises a second continuous-wave optical field at the second optical frequency (Hodgkinson et al., Fig. 2; Column 4, lines 33-35; Abstract; the optical source 1 generates two coherent carrier signal with the frequency f1 and f2. The optical source 1 continuously generate a pair of optical signals. Because the optical splitter 17 is a passive optical element, the resulting optical signals split to two branches are also continuous).
	Regarding claim 22, the present combination discloses The apparatus of claim 1, as described and applied above.
	Regarding the optical fiber between the transmit module and the polarization combiner is at least one meter long, there is no evidence that the optical fiber at least one meter long performs any differently, has any unexpected result, or any other advantage than the prior arts. The prior art would have performed equally as well as the claimed invention. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 23, the present combination discloses The apparatus of claim 1, as described and applied above.
the optical fiber between the transmit module and the polarization combiner is at least ten meters long, there is no evidence that the optical fiber at least one meter long performs any differently, has any unexpected result, or any other advantage than the prior arts. The prior art would have performed equally as well as the claimed invention. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 24, the present combination discloses The apparatus of claim 1, as described and applied above, wherein the polarization combiner comprises at least one of a polarization beam combiner (Hodgkinson et al., Fig. 2; Column 4, lines 35-40; These signals are fed to respective polarisation controllers 2, 3 which adjust the signals to become orthogonally polarised. These polarised signals are fed to a polarisation selective coupler 4 which combines the signals together and feeds the combined signals to a modulator 5. Thus, polarization selective coupler combines the two orthogonally oriented optical signals), a polarization-maintaining optical power combiner, or a polarization-maintaining wavelength multiplexer.
	Regarding claim 25, the present combination discloses The apparatus of claim 1, as described and applied above.
	However, the present combination does not expressly disclose a first laser that is configured to generate first polarized light that has the first optical frequency, wherein the first polarized light forms the first light output of the light source; and a second laser that is configured to generate second polarized light that has the second optical frequency, wherein the second polarized light forms the second light output of the light source.
	Another embodiment of Hodgkinson et al. discloses a first laser that is configured to generate first polarized light that has the first optical frequency, wherein the first polarized light forms the first light output of the light source (Fig. 4a; Column 5, lines 2-4; Column 4, lines 35-37; the two optical sources 12 and 13 such as lasers are provided for generating the carrier signals f1, f2 respectively. These signals are fed to respective polarisation controllers 2, 3 which adjust the signals to become orthogonally polarised); and a second laser that is configured to generate second polarized light that has the second optical frequency, wherein the second polarized light forms the second light output of the light source (Fig. 4a; Column 5, lines 2-4; Column 4, lines 35-37; the two optical sources 12 and 13 such as lasers are provided for generating the carrier signals f1, f2 respectively. These signals are fed to respective polarisation controllers 2, 3 which adjust the signals to become orthogonally polarised).
	( 1) the present combination has optical source that differ from the claimed invention by the substitution of the two lasers rather than one laser 2) the two lasers optical source and its functions were known in the art as evidenced by the another embodiment of Hodgkinson et al. 3) one of ordinary skill in the art would have recognized before the effective filing date of the claimed invention that the capabilities or functions of the two lasers optical source is functionally equivalent to the one laser optical source and thus the combination were predictable).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the one laser optical source of the present combination with the two lasers optical source of another embodiment of Hodgkinson et al. in simple substitution of one known element for another to obtain predictable results. The substitution of two lasers optical source for the one laser optical source is no more than the simple substitution of one known element for another to yield predictable results.
	Regarding claim 34, the present combination discloses The apparatus of claim 1, as described and applied above, wherein the transmit module (Bergano, Fig. 5; the optical modulator 506) configured to receive the optical output signal irrespective of polarization rotation of the optical output signal (Bergano, Fig. 5; Column 5, lines 8-9; Column 5, lines 28-34; the modulator 506 is a polarization-independent modulator, wherein the optical coupler 505 serves to combine the 1 and 2 signals onto single optical fiber 507. The combined signal is then modulated by optical modulator 506 so that both the the 1 and 2 components carry the same data. The modulated combined signal passes through polarization controller 508 and is then routed to a remote receiver via long-haul optical fiber 509).
Claims 4, 10, 12, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US5107358) and Bergano (US5491576) in view of Lach et al. (Modulation formats for 100G and beyond, 2011).
	Regarding claim 4, the present system discloses The apparatus of claim 1, as described and applied above.
	However, the present system does not expressly disclose a difference between the first optical frequency and the second optical frequency is approximately an integer multiple of the symbol rate.
	Lach et al. discloses a difference between the first optical frequency and the second optical frequency is approximately an integer multiple of the symbol rate (Page 378; Fig. 1; Table 1; the on-off keying (OOK) modulation scheme use the channel spacing of 200 GHz for symbol rate of 112 Gbaud as shown in the Table 1. Hodgkinson et al. utilizes on-off keying (see, Hodgkinson et al., Fig. 1a), wherein the pair of frequencies orthogonally polarized occupies one channel space with difference of a half channel space bandwidth (see, Hodgkinson et al., Column 6, lines 61-62; Fig. 8b). Thus, the frequency difference is approximately equal to the symbol rate or integer 1 multiplied by the symbol rate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lach et al. with Hodgkinson et al. One of ordinary skill in the art would have been motivated to do so because, although Hodgkinson et al. teaches the direct 	
	Regarding claim 10, the present system discloses The apparatus of claim 1, as described and applied above.
	However, the present system does not expressly disclose the light source comprises a polarization-diversity in-phase/quadrature modulator.
	Lach et al. discloses the light source comprises a polarization-diversity in-phase/quadrature modulator (Fig. 5; the two DQPSK modulators respectively modulate optical carriers, f1 and f2, as shown. The modulated optical signal is then combined by the polarization combiner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system to modulate the two optical carriers using DQPSK modulators in order to provide higher data transmission capability.
	Regarding claim 12, the present system discloses The apparatus of claim 1, as described and applied above.
	However, the present combination does not expressly disclose a polarization splitter having an input port thereof optically connected to an end of one of the sections of the optical fiber to receive light of the optical output signal; a first optical data modulator connected to a first output of the polarization splitter; and a second optical data modulator connected to a second output of the polarization splitter.
	Lach et al. discloses a polarization splitter (Fig. 5; the filter is shown. The filter is equivalent to a polarization splitter because it separates polarization multiplexed orthogonally polarized signals f1 and f2) having an input port thereof optically connected to an end of one of the sections of the optical fiber to receive light of the optical output signal (Fig. 5; the filter receives light from the optical light ; a first optical data modulator connected to a first output of the polarization splitter (Fig. 5; the DQPSK modulator modulates x-polarized optical signal); and a second optical data modulator connected to a second output of the polarization splitter (Fig. 5; the second DQPSK modulator is placed on the second branch and modulates y-polarized optical signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system to modulate the two optical carriers using DQPSK modulators in order to provide higher data transmission capability.	
	Regarding claim 21, the present system discloses The apparatus of claim 1, as described and applied above.
	However, the present system does not expressly disclose a difference between the first optical frequency and the second optical frequency is f, the symbol rate is RS and f is within ±10% of RS.
	Lach et al. discloses a difference between the first optical frequency and the second optical frequency is f, the symbol rate is RS and f is within ±10% of RS (Page 378; Fig. 1; Table 1; left column, section, 2. Modulation formats for 100 Gb/s systems, first paragraph; Table 1 depicts various options of 100 Gb/s modulation formats. The on-off keying (OOK) modulation scheme use the channel spacing of 200 GHz as shown in the Table 1. Hodgkinson et al. utilizes on-off keying (see, Hodgkinson et al., Fig. 1a), wherein the pair of frequencies orthogonally polarized occupies one channel space with difference of a half channel space bandwidth (see, Hodgkinson et al., Column 6, lines 61-62; Fig. 8b). Thus, the frequency difference is approximately equal to the symbol rate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lach et al. with Hodgkinson et al. One of ordinary skill in the art would have been motivated to do so because, although Hodgkinson et al. teaches the direct detection intensity modulation scheme to transmit optical communication signal, Hodgkinson et al. does 
	Regarding claim 26, the present combination discloses The apparatus of claim 1, as described and applied above.
	However, the present combination does not expressly disclose a laser that is configured to generate first light; a modulator that is configured to split the first light into a first spectral tone and a second spectral tone, and generate second light that includes the first and second spectral tones; a frequency splitter that is configured to frequency-split the second light into a first portion and a second portion, wherein the first portion includes the first spectral tone, and the second portion includes the second spectral tone; and wherein the first portion forms the first light output of the light source, and the second portion forms the second light output of the light source.
	Lach et al. discloses a laser that is configured to generate first light (Fig. 5; the laser is shown); a modulator that is configured to split the first light into a first spectral tone and a second spectral tone, and generate second light that includes the first and second spectral tones (Fig. 5; Page 380, section, 2.6. OP-FDM-RZ-DQPSK and directed detection; the RZ modulator produce two optical signals with frequencies f1 and f2 as shown. The two frequency locked optical carriers (FDM) are obtained by carrier suppressed RZ-carving); a frequency splitter (Fig. 5; the optical filter) that is configured to frequency-split the second light into a first portion and a second portion, wherein the first portion includes the first spectral tone, and the second portion includes the second spectral tone (Fig. 5; Page 380, section, 2.6. OP-FDM-RZ-DQPSK and directed detection; The two frequency locked optical carriers (FDM) are splitted by an optical filter into optical carriers with frequencies f1 and f2); and wherein the first portion forms the first light output of the light source, and the second portion forms the second light output of the light source (Fig. 5; the first branch produce x-polarized light with frequency f1 and the second branch produce y-polarized light with frequency f2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the orthogonally polarized light generation portion of the Hodgkinson et al. with the scheme of Lach et al. in order to increase the data through put while reducing the size of the system.
	Regarding claim 27, the present combination discloses The apparatus of claim 1, as described and applied above, wherein the light source comprises: a first laser (Hodgkinson et al., Fig. 4a; the optical source 12) that is configured to emit first polarized light at a first wavelength (Hodgkinson et al., Fig. 4a; Fig. 2; Column 4, lines 35-37; the optical source 12 outputs optical carrier with frequency f1 as shown, wherein the signals f1 and f2 are fed to respective polarisation controllers 2, 3 which adjust the signals to become orthogonally polraised); a second laser (Hodgkinson et al., Fig. 4a; the optical source 13) that is configured to emit second polarized light at a second wavelength (Hodgkinson et al., Fig. 4a; Fig. 2; Column 4, lines 35-37; the optical source 13 outputs optical carrier with frequency f2 as shown, wherein the signals f1 and f2 are fed to respective polarisation controllers 2, 3 which adjust the signals to become orthogonally polraised). 
	However, the present combination does not expressly disclose a first optical modulator configured to modulate the first polarized light to generate first modulated polarized light; a second optical modulator configured to modulate the second polarized light to generate second modulated polarized light; wherein the first modulated polarized light forms the first light output of the light source, and the second modulated polarized light forms the second light output of the light source.
	Lach et al. discloses a first optical modulator (Fig. 5; the lower DQPSK modulator) configured to modulate the first polarized light to generate first modulated polarized light (Fig. 5; the lower DQPSK modulator modulates y-polarization optical signal as shown); a second optical modulator (Fig. 5; the upper DQPSK modulator) configured to modulate the second polarized light to generate second modulated polarized light (Fig. 5; the upper DQPSK modulator modulates x-polarization optical signal as ; wherein the first modulated polarized light forms the first light output of the light source (Fig. 5; the light output from the lower DQPSK modulator has frequency f2), and the second modulated polarized light forms the second light output of the light source (Fig. 5; the light output from the upper DQPSK modulator has frequency f1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add DQPSK modulators, as taught by Lach et al. , in the present combination in order to increase the data through put.
	Regarding claim 28, the present combination discloses The apparatus of claim 27, as described and applied above, wherein the light source comprises an optical delay element (Lach et al., Fig. 5; the phase delay of 90o is shown) configured to delay the second modulated polarized light before the second modulated polarized light is polarization-combined with the first modulated polarized light (Lach et al., Fig. 5; the optical signal is delay by phase 90o before being combined by the polarization beam combiner as shown).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US5107358) and Bergano (US5491576) in view of Jenson (US20120106978A1).
	Regarding claim 5, the present system discloses The apparatus of claim 1, as described and applied above.
	However, the present combination does not expressly disclose the first light output comprises a first optical pulse train of a first period.
	Jenson discloses the first light output comprises a first optical pulse train of a first period (Fig. 1A; Fig. 3A; Para. 39; the optical pulse train of certain period is shown. FIGS. 3A provides the waveform diagram of a one Watt pulsed fiber laser transmitting a communication signal. In FIGS. 3A, the pulse train is set at a 1 MHz frequency between pulses to send data at a rate of 1 Mbps with each pulse width narrowed to 2.5 ns. The peak power of the one Watt pulsed fiber laser is 400 Watts and the average .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized pulse train with narrowed pulse width, as taught by Jenson, in the present system in order to optimize the peak power of the laser output.
	Regarding the second light output comprises a second optical pulse train of the first period, in combination with Hodgkinson et al., the two orthogonal optical signals are produced from a single laser light source. Thus, the second light are also optical pulse train of the same period.
	Regarding claim 6, the present system discloses The apparatus of claim 5, as described and applied above, wherein centers of pulses of the first optical pulse train are temporally aligned with centers of corresponding pulses of the second optical pulse train (Jenson, Fig. 3A; the optical pulse train is shown, wherein the two orthogonal optical signals are produced from a single laser light source. Thus, the two signals are aligned at the centers).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US5107358), Bergano (US5491576) and Jenson (US20120106978A1) in view of Kuschnerov et al. (US9832055B2).
	Regarding claim 7, the present system discloses The apparatus of claim 5, as described and applied above.
	However, the present system does not expressly disclose centers of pulses of the first optical pulse train are temporally offset from centers of corresponding pulses of the second optical pulse train by a nonzero time shift.
	Kuschnerov et al. discloses centers of pulses of the first optical pulse train are temporally offset from centers of corresponding pulses of the second optical pulse train by a nonzero time shift (Fig. 1; Fig. 2; Column 3, lines 35-45; the differential group delay (DGD) pre-distortion unit 3-5 is shown, y is delayed by a delay time “D” by an optical delay element 4. The transmission signal component kx(t) and the delayed orthogonal transmission signal component ky(t) are then combined by a combiner 5 to a transmission signal k(t) and transmitted via a transmitter output 6). (Kuschnerov et al. teaches that this invention provide a method and an arrangement for transmitting a transmission signal with a reduced detrimental effect of polarization-dependent loss (Column 1, lines 64-67)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the delay elements for DGD pre-distortion, as taught by Kuschnerov et al., in the present system in order to reduce detrimental effect of polarization-dependent loss. (Kuschnerov et al., Column 1, lines 64-67).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US5107358), Bergano (US5491576) and Jenson (US20120106978A1) in view of Rao et al. (US20040016874A1).
	Regarding claim 8, the present system discloses The apparatus of claim 5, as described and applied above.
	However, the present system does not expressly disclose a spectrum of the first pulse train has two first optical frequency tones; and a spectrum of the second pulse train has two second optical frequency tones different from the two first optical frequency tones.
	Rao et al. discloses a spectrum of the first pulse train has two first optical frequency tones; and a spectrum of the second pulse train has two second optical frequency tones different from the two first optical frequency tones (Fig. 2; Fig. 3; Para. 41; Para. 42; each of the electrical modulation sources 66 includes a data modulation source and a dither modulation source, wherein the dither modulation source generates a dither modulation signal that is used to identify a polarization state of the modulated optical data signal. The dither modulation signal can be any frequency and any amplitude). (Rao et al. teaches that this invention continuously transform an input optical signal having an unknown or random polarization state to a desired polarization state, so that optical processing can be performed by polarization dependent optical component (Para. 8)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system such that the modulators are placed to modulate each polarized optical signal with both data and dither signal, as taught by Rao et al., in order to increase the data capability and to continuously transform the optical signal to a desired polarization state so that optical processing can be performed by polarization dependent optical component (Rao et al., Para. 8).
	Regarding claim 9, the present system discloses The apparatus of claim 1, as described and applied above.
	However, the present system does not expressly disclose HHthe electronic controller is further configured to imprint first control information on the first light output of the light source and second control information on the second light output of the light source.
	Rao et al. discloses the electronic controller is further configured to imprint first control information on the first light output of the light source and second control information on the second light output of the light source (Fig. 2; Fig. 3; Para. 41; Para. 42; each of the electrical modulation sources 66 includes a data modulation source and a dither modulation source, wherein the dither modulation source generates a dither modulation signal that is used to identify a polarization state of the modulated optical data signal. The dither modulation signal can be any frequency and any amplitude). (Rao et al. teaches that this invention continuously transform an input optical signal having an unknown or random polarization state to a desired polarization state, so that optical processing can be performed by polarization dependent optical component (Para. 8)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system such that the modulators are placed to modulate each polarized optical signal with both data and dither signal, as taught by Rao et al., in order to increase the data capability and to continuously transform the optical signal to a desired polarization state so that optical processing can be performed by polarization dependent optical component (Rao et al., Para. 8).

Allowable Subject Matter
Claims 32-33 are allowed.
Claims 11 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAI M LEE/Examiner, Art Unit 2636